DETAILED ACTION
Status of the Application
This Office Action is the fourth action on the merits, the second action after the filing of a Request for Continued Examination (RCE), and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 2/9/2022 in response to Office Action (non-final rejection) mailed 11/19/2021.
Claims 1-4, 6-15, and 17-20 were previously pending. With Applicant’s filing of 2/9/2022 Claims 9 and 10 are amended, and Claims 1-4, 6-8, 11-15, and 17-20 are as previously presented. Presently Claims 1-4, 6-15, and 17-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 2/9/2022, with respect to rejected Claims 9-10, 12-13, and 18-19 have been fully considered and are persuasive.  The prior art rejections of Claims 9-10, 12-13, and 18-19 are withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable subject matter because the recited limitation for a 3D printer arranged to obtain a threshold temperature indicator in advance of a respective print operation, and a thermal protection module to interrupt the print operation when the build material temperature reaches the threshold temperature, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-4, 6-8, and 17 are allowable as depending from an allowable base claim.
Independent Claim 9 is allowable subject matter because the recited limitation for a circuit having an interface with the memory unit, the circuit responsive to the sensor detecting a temperature exceeding the temperature cut-off setting, the circuit structured to limit or prevent heating of the build material in response to the sensor detecting a build material temperature exceeding the temperature cut-off setting, the circuit comprising a comparator arranged to receive the output of the sensor detecting the build material temperature and a signal corresponding to the temperature cut-off setting, wherein an output of the comparator is connected to a heater relay for governing heating of the build material by the apparatus, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 10-13 and 18-19 are allowable as depending from an allowable base claim.
Independent Claim 14 is allowable subject matter because the recited limitation for curtailing the print operation of the 3D printing system in response to the detected temperature reaching the temperature cut-off setting so as to indicate a risk of igniting the build material in the 3D printing system, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. 
Independent Claim 15 is allowable subject matter because the recited limitation for receiving, at a build unit, data representing a temperature cut-off setting based on a temperature at which a powdered build material ignites, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claim 20 is allowable as depending from an indicated allowable base claim.
A close prior art reference of record Burris discloses a 3D printing apparatus further comprising a receiver for accepting a cartridge containing powdered build material, a build unit including a build platform, and a build material dispenser for distributing a layer of build material from the build unit over the build platform. The build unit can include sensors configured to detect build material properties such as fuse or melting temperature, and can include temperature sensors to monitor life and quality over time of build material stored within the build unit. The build unit can include a processor to monitor sensor outputs, to correlate sensor outputs with relevant data types such as build material temperature, and to handle communications to and/or from the 3D printer. The build unit can also include memory or a data storage module (thermal protection module) that stores build material-related data measured locally at the build unit and transmitted between the 3D printer and the build unit before, during, and/or after a build Burris does not disclose the claim limitations recited above.
A close prior art reference here made of record Buller et al. (US 2017/0239719 A1) disclose 3D printing methods, apparatuses, and systems using a controller that regulates formation of at least one 3D object, and a non-transitory computer-readable medium facilitating the same. For example, a controller that regulates a deformation of at least a portion of the 3D object. The control may be in situ control. The control may be real-time control. A sensor may monitor a surface of a material powder bed to detect temperature and a controller may compare the measured temperature to a calculated (in real time) temperature threshold and may adjust the process if the threshold is exceeded. Buller et al. does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743